Citation Nr: 1016565	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  05-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
major depressive disorder, and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Cousnel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for PTSD.  In consideration of a recent United 
States Court of Appeals for Veterans Claims (Court) decision, 
the Board has recharacterized the Veteran's psychiatric 
claim, as it is now stated on the title page.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

In October 2007 and February 2010, the Board remanded the 
claim for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.  There has been substantial compliance with the 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy, and 
his claimed stressors have not been corroborated.

2.  PTSD, major depressive disorder, and generalized anxiety 
disorder were first shown many years after service, and there 
is no probative evidence linking the disorders to service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, major 
depressive disorder, and generalized anxiety disorder, was 
not incurred in or aggravated during the Veteran's active 
duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54. 



Analysis

PTSD

The Veteran asserts that he has PTSD as a result of in-
service stressors.  The record shows that PTSD has been 
diagnosed.  See private treatment records dated in June 2004 
and May 2007.

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatment of PTSD or any other 
psychiatric disability.  According to his separation 
examination dated in February 1971, the Veteran reported he 
was in good health.

The Veteran's DD Form 214 reflects that he had 11 months and 
4 days of foreign and/or sea service.  He served as a 
materials control and accounting specialist, and a civilian 
occupation as a shipping clerk.  He was awarded the National 
Defense Service Medal, Vietnam Service Medal, and Vietnam 
Campaign Medal. 

The Veteran submitted written statements in which he 
described his stressor events which purportedly occurred 
while he was in Vietnam.  The first stressor event reported 
was that he witnessed a truck driver get blown up with a hand 
grenade.  He also claims to have heard an explosion wherein a 
U.S. Captain was killed.  The Veteran also reported that he 
saw another soldier electrocuted by a power line.  See the 
Veteran's statements received July 2003.

In this case, the Veteran does not claim nor do records 
indicate that he participated in combat, or that he was in 
receipt of any such decorations or awards or any other 
decorations or awards suggestive of combat status.  Since 
there is no evidence that the Veteran engaged in combat, 
there must be credible supporting evidence of the claimed in-
service stressors.  38 C.F.R. § 3.304(f).

The Board has carefully reviewed all of the evidence to 
include the service treatment records, post-service private 
treatment records, and the Veteran's stressor statements.  
The Board acknowledges an assessment of PTSD in private 
treatment records dated in 2004 and 2007.  It appears that 
such diagnoses have been rendered based on the Veteran's 
purported in-service experiences and post-service 
symptomatology.  

As detailed hereinabove, the Veteran has claimed specific 
stressors occurring during service.  Unfortunately, the 
claimed stressors have not been verified.  The Board finds 
that there is no credible supporting evidence that the 
claimed stressor events occurred.  After contacting U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
known as U.S. Department of the Army's Center for Unit 
Records Research (CURR)) for verification of the claimed 
stressors, the RO was informed that they were unable to 
verify that the named captain was killed or that a soldier 
assigned in the reported area was killed by electrocution 
during the Veteran's tour in Vietnam.  Furthermore, it was 
noted that morning reports do not contain unit activities.  
Thus the RO has been unable to obtain corroborating evidence 
of the reported stressor events.  The Board in no way intends 
to impugn the sincerity of the statements made by the 
Veteran; however, his statements that these events occurred 
are insufficient, by themselves, to establish entitlement to 
service connection.

Furthermore, any notations by the Veteran's private 
clinicians in treatment records are not sufficient evidence 
that the alleged in-service stressor events occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  Whether the Veteran 
was actually exposed to a stressor in service is a factual 
determination and the Board is not bound to accept such 
statements simply because treating medical providers may have 
done so.  Thus, the Veteran's statements, or those of medical 
professionals, cannot fulfill this requirement.  Moreau v. 
Brown, at 395-396; see also Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996) (holding that a veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor). 

In short, there is no evidence that the Veteran engaged in 
combat and the only evidence of in-service stressors is 
contained in the Veteran's uncorroborated statements.  Thus, 
there is no probative evidence that the claimed in-service 
stressors actually occurred.  Consequently, absent probative 
supporting evidence, an essential element for a grant of 
service connection for PTSD is not established.  Further, as 
noted, the post-service diagnoses of PTSD appear to have been 
rendered based upon the Veteran's uncorroborated accounts as 
to his in-service experience.  A diagnosis of PTSD which is 
based on an examination which relied upon an unverified 
history is inadequate.  See West v. Brown, 7 Vet. App. 70, 
77-78 (1994).

The Board finds that the persuasive evidence of record 
establishes that the Veteran did not engage in combat with 
the enemy and there is no credible supporting evidence of the 
claimed in-service stressors.  As such, the preponderance of 
the evidence is against the claim of service connection for 
PTSD and service connection is not warranted.

Psychiatric disorder other than PTSD

As noted above, a review of the evidence is negative for any 
complaints or clinical findings of a psychiatric disability 
in service.  Private treatment records dated since 1997 
reflect diagnoses of depression and anxiety.

Although major depressive disorder and generalized anxiety 
disorder have been diagnosed, there is no probative and 
persuasive evidence of record that these disorders are a 
result of service.  The Board notes a private counselor, I. 
M., reports that during the course of treatment it became 
more and more clear that some of the Veteran's symptoms 
seemed related to his experiences while serving in Vietnam 
and that he displayed physiological reactivity on exposure to 
hot and humid weather.  See July 2003 treatment report.  
According to a November 2003 report, I. M. notes that 
depression and anxiety symptoms appeared secondary to post 
traumatic stress.  

However, the diagnoses of major depressive disorder and 
generalized anxiety disorder are not shown to have been based 
on any specific in-service stressor(s).  Critically, the 
examiner did not mention the in-service events as reported to 
the RO, or report that he was experiencing any symptoms as a 
result of same.  The counselor did not indicate that she had 
reviewed the Veteran's claims file, to include consideration 
of the Veteran's service treatment records, the long periods 
without treatment, or the Veteran's post service occupation.  
In any event, since those stressors are not verified the 
Board has no basis on which to find the criteria for service 
connection for a psychiatric disability based on in-service 
stressors are met.  Indeed, a bare transcription of lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995). 

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005).  The Court has also held that claims file review, as 
it pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Nonetheless, the critical question is whether the private 
medical opinions are credible in light of all the evidence.  
In fact, the Board may reject a medical opinion that is based 
on facts provided by the Veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).  
The Board notes that other treating practitioners attributed 
the Veteran's depression and his anxiety to stress on his 
job.  See private treatment records dated from July 1999 to 
October 2003.  Furthermore, the counselor's reliance upon 
history of reported in-service events alone, without the 
benefit of evidence or analysis of events in the years after 
service, leaves the counselor with an incomplete picture of 
the matter at hand, particularly since, in this case, the 
Veteran is attempting to relate a present disability to 
military service which ended almost 30 years prior to her 
evaluation.  

More recently, in June 2004, the Veteran's private physician 
reported that the diagnosis of depression made in the past 
was at least partially in error and that his symptoms of 
depression were most likely secondary to PTSD.  In fact, the 
counselor, I.M., also noted that the Veteran's depression and 
anxiety appear secondary to PTSD.  In that regard, it appears 
that any depression and anxiety are part and parcel of the 
Veteran's PTSD, which, as noted above, is not related to 
service.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current symptomatology.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, there is no evidence 
that any depression or anxiety became manifest to a 
compensable degree within one year of his separation from 
service.  Indeed, the earliest record of any psychiatric 
disability was noted in 1997, over twenty-five years 
following his discharge.  Even when considering the Veteran's 
assertion that he sought treatment in 1980, that is still 
almost 10 years following separation from active service.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (it was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

To the extent that the Veteran relates any psychiatric 
disability to service, where, as here, the determinative 
issue involves a complex question of a medical diagnosis or 
of medical causation, competent medical evidence is required 
to substantiate the claim.  The Veteran as a lay person is 
not competent to offer an opinion on a medical diagnosis or 
on medical causation regarding such a medically complex 
matter, and consequently his statements to the extent that he 
relates his current psychiatric disability to service do not 
constitute medical evidence.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

The Board finds that there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
any acquired psychiatric disorder.  For the reasons stated 
above, the preponderance of the evidence is against the claim 
for service connection for an acquired psychiatric 
disability, to include PTSD, major depressive disorder, and 
generalized anxiety disorder and the claim is denied.  
Gilbert, 1 Vet. App. at 54.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
September 2003, before the original adjudication of the 
claim.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in November 2007, and the Veteran's claim was readjudicated 
in a statement of the case dated in January 2010.    
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, in 
this case, as service connection is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the Veteran.  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied. 
 Private and service treatment records were obtained and 
associated with the claims file.

The Veteran was not afforded a VA examination to determine 
the nature and etiology of any acquired psychiatric 
disabilities.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion. See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's 
claim since it could not provide evidence of a past, in-
service event.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Under the circumstances, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, major depressive disorder, and generalized 
anxiety disorder, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


